Citation Nr: 1613796	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-44 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a lumbar strain, currently evaluated as 10 percent disabling. 

2.  Entitlement to a compensable rating for status post left ovarian cyst. 

3.  Entitlement to service connection for an acquired psychiatric disorder.  

4.  Entitlement to service connection for a hysterectomy.

5.  Entitlement to service connection for bladder prolapse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to February 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). Records in the Virtual VA paperless claims processing system have also been reviewed and considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On the Veteran's VA Form 9 dated in November 2009, the Veteran checked the box indicating that she did not want a Board hearing.  However, in submissions dated in September 2014, the Veteran and her representative requested a "local hearing" regarding the issues on appeal.  In March 2016, the Board requested that the Veteran's representative clarify what type of hearing the Veteran desired.  In a submission dated that same month, the Veteran's representative requested that the Board remand the claims for the AOJ to arrange for the Veteran to be placed on the next available Travel Board, or if she prefers, Video Conference, docket.

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2015).  Thus, a remand of this issue is necessary to afford the Veteran her requested hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a Travel Board hearing in accordance with her request.  The Veteran and her representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

